Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2022

                                    No. 04-21-00487-CV

                               BOZ INVESTMENT I, LLC,
                                      Appellant

                                             v.

                       CAVENDER & HILL PROPERTIES, INC.,
                                   Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CI02935
                      Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
Sitting:     Patricia O. Alvarez, Justice
             Irene Rios, Justice
             Beth Watkins, Justice

       The panel has considered Appellee’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.1.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court